Order modified so as to show that the judgment shall provide that the recovery by plaintiff be of Ogden H. Freeman, Howard J. Hildt, Roy G. Stevens, Benjamin F. Chamberlain and Clarence R. Leach (not summoned), copartners doing business under the firm name and style of Plympton, Gardiner & Company, and Ogden H. Freeman, Howard J. Hildt, Roy G. Stevens and Benjamin F. Chamberlin, individually, and as so modified affirmed, without costs. No opinion. Present — Martin, Merrell, O’Malley and Townley, JJ.